He. Presiding Justice Horton delivered the opinion of the court. It is conceded by counsel for defendant in error that the court below had no jurisdiction of the plaintiff in error, and that the judgment against him can not be sustained. It is, however, contended by defendant in error that the order of the trial court amending the judgment is valid, and that there is therefore nothing for this court to consider and determine. They insist that the record contains no error. Clearly the plaintiff in error was entitled, when he brought this suit in this court, to have this judgment set aside as to him. He had caused the sci. fa. to be served and his abstract of record and brief and argument to be prepared and filed in this court before the order amending said judgment was made, or any notice in regard to the same given to plaintiff in error or his attorney, by defendant in error or his attorney. The case was properly in this court and this court had jurisdiction. That jurisdiction can not be ousted by subsequent proceedings in the trial court. In any and every view of the case which may be taken, plaintiff in error is entitled to his taxable costs in this court, and he is entitled to have entered by this court such order or judgment as will fully protect him as against said judgment entered by the trial court. Said Edwards is not before this court, and this court can not therefore enter any judgment as to him. He has excepted to the entry of the order amending said judgment and preserved his objections by bill of exceptions. As we have no jurisdiction to enter any judgment in this case which would be binding upon' the only party who objects to the order of the Circuit Court amending the judgment record, we can not fully protect plaintiff in error otherwise than by reversing said judgment as against him. We express no opinion as to the validity of said judgment against said Edwards, as the same was amended. Said judgment as against plaintiff in error is reversed.